Per Curiam:

It was decided in The State v. The City of Topeka, 30 Kas. 653, that cities in this state have no power to license or impose a license tax on the business of selling intoxicating liquors, contrary to the provisions of the constitution and the statute; and that if a city assumes such unlawful corporate power it may be ousted from the exercise thereof, by proceedings in the nature of quo warranto. Therefore the only question to be considered in this case is, whether the city of Leavenworth has attempted to authorize or license the sale of intoxicating liquors. This is a question of fact for our determination from the evidence introduced. An examination of the evidence satisfies us that although the city of Leavenworth has not by any written or printed license expressly authorized the sale of intoxicating liquors, it has effectually done so by the action of its officers. The shifts and subterfuges adopted for that purpose are even more culpable and indefensible than if the officials had authorized, in writing, the sale of intoxicating liquors. No circuity of action, no indirection or other evasion of this matter, can possibly excuse Leavenworth city, or render the illegal and wrongful acts
*315of its officials harmless and innocent. (The State, ex rel., v. The City of Topeka, 31 Kas. 452.)
Judgment will be rendered in favor of the plaintiff and against the defendant, as prayed for in the plaintiff’s petition.